Citation Nr: 1035297	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a psychiatric disorder, 
including depression.

3.  Entitlement to service connection for a cervical and lumbar 
spine disorder.

4.  Entitlement to service connection for osteoarthritis of the 
bilateral shoulders, wrists, hands, fingers, ankles, feet, and 
toes.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 
1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issues of entitlement to service connection for fibromyalgia, 
and psychiatric, cervical spine, lumbar spine, and bilateral 
shoulder disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no objective medical evidence of record indicating 
that the Veteran currently has a diagnosis of osteoarthritis of 
the bilateral wrists, hands, fingers, or ankles.

2.  The Veteran's feet and toes disorders, manifested by hallux 
valgus deformities with degenerative joint disease, were not 
present in service or for many years thereafter, and are not 
etiologically related to service, including any alleged tick 
bites.





CONCLUSION OF LAW

Osteoarthritis of the bilateral wrists, hands, fingers, ankles, 
feet, and toes was not incurred in or aggravated by active 
military service, and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for osteoarthritis of 
the bilateral wrists, hands, fingers, ankles, feet, and toes.  
More specifically, he contends that these disorders are due to 
multiple tick bites during basic training.  

I.  Pertinent Law

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). ; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. 
§ 303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

II. Pertinent Evidence

Service treatment records (STR's), including a January 1978 
separation examination, are negative for any complaints or 
treatment regarding the wrists, hands, fingers, ankles, or feet, 
as well as any complaints or treatment relating to tick bites.  
On January 1978 report of medical history, the Veteran denied 
having arthritis or swollen or painful joints.  The assessment of 
his upper and lower extremities was normal on the separation 
examination.  The Veteran was seen in September and October 1977 
for an ingrown right big toenail, otherwise the STR's were 
negative for any other complaints or treatment relating to the 
toes.  

Post service medical records included treatment records from 
Columbia VA Medical Center (VAMC).  A November 1998 record 
indicated that the Veteran perhaps had carpal tunnel syndrome.  A 
record dated in 1999 showed that the Veteran was diagnosed with 
mild hallux valgus deformity and minimal changes at the 
tibiotalar joint of the ankle as well as the talonavicular joint 
and first metatarsophalangeal joint of the left foot.  Beginning 
in January 2001, the Veteran was diagnosed with chronic pain 
syndrome and bilateral carpal tunnel syndrome.  A May 2001 record 
listed osteoarthritis of the left ankle.  Another May 2001 record 
included the diagnoses of myalgia, myositis, and osteoarthritis 
of the left leg.  In July 2001, he was seen for complaints of 
left foot pain for three years and reported that he had tingling 
in his arms.  In June 2003, he was diagnosed with mild 
degenerative arthritis of the feet.  A July 2003 record included 
a diagnosis of multiple arthralgias.  

Social Security Administration (SSA) records indicated that the 
Veteran was awarded Disability Insurance Benefits beginning 
November 15, 1996 due to disorders of the back (discogenic and 
degenerative), osteoarthritis, and allied disorders.  

On April 2003 VA examination, the impression was left foot pain 
with mild degenerative changes at the inner tarsal and 
tarsometatarsal joints.  

On November 2006 VA examination, it was noted that the claims 
file was unavailable for review.  The Veteran reported that since 
receiving tick bites during basic training, he had bilateral 
wrist and ankle pain.  X-rays of the wrists were negative.  X-
rays of the ankles were negative except for vascular 
calcification suggestive of diabetes.  After x-rays and 
examination, the examiner found that the objective data did not 
support a diagnosis for a wrist or ankle disorder.  The examiner 
stated that since there was not objective data to support a 
diagnosis of a wrist or ankle disorder, no opinion was given.  

On November 2006 VA examination of the hands and fingers, it was 
noted that the claims file was unavailable for review.  The 
Veteran reported that he started noticing numbness and tingling 
in both hands after receiving tick bites at Fort Jackson and Fort 
Campbell while in the military.  He indicated that he sought 
treatment on several occasions for complaints of his hands.  
After x-rays and examination, the diagnoses were:  partial 
amputation of the left index finger; otherwise, the objective 
data did not support a diagnosis of a disorder of the bilateral 
hands and fingers at this time.  The examiner found that an 
opinion was not warranted due to the lack of objective evidence 
for a diagnosis of the hands.  The Veteran stated that he 
amputated his fingers as a civilian when it was cut by a broken 
vase.  He was not claiming that as service-connected.  

On November 2006 VA examination of the feet and toes, it was 
noted that the claims file was not sent for review.  The Veteran 
indicated that he received tick bites during military training 
and had been diagnosed with arthritis due to tick bites.  X-rays 
of the feet revealed bilateral hallux valgus with degenerative 
changes at the first metatarsal joint.  The examiner opined that 
the diagnosis of bilateral hallux valgus deformities was less 
likely than not a result of tick bites or related to military 
service.  He suggested that the record did not mention hallux 
valgus in the military and reported that a search of literature 
did not support a connection between tick bites and hallux valgus 
deformities with degenerative joint disease (DJD).

III.  Osteoarthritis of the Bilateral Wrists, Hands and Fingers; 
and Ankles, including as due to Tick Bites

In regards to the Veteran's claims of osteoarthritis of the 
bilateral wrists, hands, fingers, and ankles, in the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 
as requiring the existence of a present disability for VA 
compensation purposes).  

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Although a May 2001 VA 
treatment record noted that the Veteran had osteoarthritis of the 
left ankle, there was no objective evidence throughout the appeal 
period to support such a finding.  Prior and subsequent treatment 
records were also negative for any such disability.  

Overall, the medical evidence does not indicate that the Veteran 
currently has osteoarthritis of the bilateral wrists, hands, 
fingers, and ankles.  Osteoarthritis of the bilateral wrists, 
hands, fingers, and ankles was not noted during service or in 
close proximity to service and there have been no objective 
medical findings of any such osteoarthritis in treatment records 
associated with the claims folder or at the time of the November 
2006 VA examinations.  Thus, to the extent that the medical 
evidence addresses whether the Veteran has a current disability 
of osteoarthritis of the bilateral wrists, hands, fingers, and 
ankles, it indicates that he does not.  The Veteran is competent 
to report his current symptoms, but his reports must be weighed 
against the medical evidence of record.  Barr, supra.; See Grover 
v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). To the extent that the Veteran has 
indicated that he currently suffers from osteoarthritis of the 
bilateral wrists, hands, fingers, and ankles, the medical 
evidence, based on X-ray evidence and examination, indicating an 
absence of such a disability is of greater probative weight than 
the Veteran's reports made during the course of his claim for VA 
benefits.

The weight of the evidence is, thus, against a finding that the 
Veteran currently has osteoarthritis of the bilateral wrists, 
hands, fingers, and ankles.

IV.  Osteoarthritis of the Feet and Toes, including as due to 
Tick Bites

In regards to the Veteran's claims of osteoarthritis of the 
bilateral feet and toes, the Board notes that service connection 
for a left foot disorder manifested by post-traumatic arthritis 
at the talonavicular and naviculocuneiform joint was granted in 
October 2001 and that matter is currently not before the Board.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has osteoarthritis of the feet and toes that was caused or 
aggravated by his active duty service, including any tick bites.  
Although the Veteran has a current diagnosis of a foot/toe 
disorder (manifested by hallux valgus deformity with DJD), only 
the first element of service connection has been satisfied.  
However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000).  

In this case there is no medical opinion of record showing a 
relationship between the Veteran's hallux valgus deformity with 
DJD and the Veteran's military service, including tick bites.  In 
this regard, the Board notes that STR's were negative for any 
complaints or injuries regarding the feet or tick bites.  
Although he was seen in 1977 for an ingrown right big toenail, a 
January 1978 separation examination did not reveal any 
abnormalities of the feet or toes.  On January 1978 report of 
medical history, he denied having arthritis, foot trouble, or 
swollen or painful joints.  He was not diagnosed with hallux 
valgus deformity with DJD until many years after service.  This 
is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  Likewise, service connection on a presumptive 
basis is not warranted.  

The Board has also considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA and his 
statements provided to the VA examiners in which he asserted his 
belief that he had osteoarthritis of the feet and toes due to 
tick bites in the service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Here, there is no medical opinion of record showing a 
relationship between any current foot/toe disorder manifested by 
hallux valgus deformity with DJD and the Veteran's military 
service.  Regarding the etiology of his complaints, the Board 
places far more probative weight on the findings and conclusions 
of the competent VA health care specialists that examined the 
Veteran in November 2006.  After the Veteran was thoroughly 
examined and appropriate clinical and laboratory tests were 
ordered, it was determined that the Veteran's bilateral hallux 
valgus deformities were less likely than not a result of tick 
bites or related to military service.  The examiner reasoned that 
that the record did not mention hallux valgus in the military and 
a search of literature did not support a connection between tick 
bites and hallux valgus deformities with DJD.  There was no 
competent medical evidence to the contrary.  

Based on the evidence above the Board finds the criteria for 
service connection for a bilateral feet and toe disorder 
(manifested by hallux valgus deformities with DJD) are not met.  
Accordingly, the claim must be denied.

V.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2004, prior to 
the initial adjudication on appeal.  Additional notice was 
provided in May 2005.  The Board observes that although the 
Veteran was not provided with notice regarding the disability 
ratings and effective dates of awards (Dingess v. Nicholson, 19 
Vet. App. 473 (2006)); the error was harmless because as the 
appeal is being denied; the matters of a disability rating and 
effective date of award are moot.  He has had ample opportunity 
to respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in the 
process. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations of the 
bilateral wrists, hands, fingers, ankles, feet, and toes in 
November 2006 that were fully adequate for the purposes of 
adjudication.   Although the examiners did not review the claims 
file, there was no objective medical evidence in the record that 
was contrary to the examiners findings.  Furthermore, the VA 
examination reports included an interview of the Veteran, 
physical examination, and medical opinions by appropriately 
qualified healthcare providers.  See Barr, supra.  Overall, there 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.


ORDER

Service connection for osteoarthritis of the bilateral wrists, 
hands, fingers, ankles, feet, and toes is denied.  


REMAND

The Veteran is claiming that his depression and cervical and 
lumbar spine disorders are related to service.  More 
specifically, he contends that his depression and cervical and 
lumbar spine disorders are related to his service-connected 
disabilities, or that his cervical and lumbar spine disorders are 
related to multiple tick bites in service.  A January 2001 record 
from Columbia VAMC suggested that the Veteran's dysthymia was 
related to DJD.  However, the record was not clear whether the 
psychiatric disorder was specifically related to the Veteran's 
service-connected arthritis of the bilateral knees and left foot.  
In an attempt to clarify the matter, the Veteran was afforded VA 
psychiatric examinations in October 2006, November 2006, and 
August 2007.  On the November 2006 VA examination, the examiner 
indicated that the Veteran had a pain disorder that had 
associated psychological and general medical factors.  The 
examiner indicated that it was difficult to provide a diagnosis 
with any degree of certainty due to the Veteran exaggerating his 
symptoms and that he should be seen before two examiners.  In 
August 2007, two VA examiners indicated that the Veteran's 
primary problems were related to substance abuse; however, they 
didn't indicate what was meant by "primary problems".  Although 
the examiners indicated that the Veteran was malingering symptoms 
of a mental disorder, they opined that it was less likely that 
the Veteran had any major mental illness, which either had its 
onset during or had been exacerbated by service.  However, they 
did not address whether or not the Veteran had any major mental 
illness that was either caused by or aggravated by his service-
connected conditions. 

Likewise, on November 2006 VA examination, the examiner opined 
that the current diagnoses of DDD of the lumbar and cervical 
spine and DJD of the cervical spine were less likely than not a 
result of the Veteran's military service.  The examiner also 
noted that he was not able to find in a medical search a 
connection between tick bites and degenerative joint and disc 
disease of the spine.  Although the examiner indicated that it 
was likely that the Veteran's rollover accident essentially 
caused these disorders, the examiner did not address whether the 
Veteran's service-connected disabilities aggravated the current 
disorders of the spine.  As the VA examiners did not address 
whether the Veteran's psychiatric and spine disorders were caused 
by or aggravated by his service-connected disabilities, the 
examinations are not adequate and new VA examinations are 
necessary.  

The Veteran contends that since receiving multiple tick bites 
during basic training, he had bilateral shoulder pain.  On 
November 2006 VA examination, the examiner stated that since 
there was not objective data to support a diagnosis of a shoulder 
disorder, no opinion was given.  However, X-ray evidence during 
the course of the appeal as well as at the time of the VA 
examination revealed degenerative changes at both 
acromioclavicular joints (AC).  Since the VA examiner failed to 
address whether the Veteran's current bilateral shoulder 
disability of degenerative changes at the AC joint was caused by 
or related to service, including any tick bites, a new VA 
examination is indicated.  

In regards to the claim seeking service connection for 
fibromyalgia, on October 2006 VA examination, the examiner opined 
that it was less likely than not that the Veteran's left knee 
injury, secondary to playing basketball, was related to his 
current fibromyalgia and generalized arthralgias.  The examiner 
failed to address whether the Veteran's current fibromyalgia was 
caused by or related to service or to a service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain those 
records. If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

2.  The Veteran should be afforded VA 
examinations, with appropriate examiners, to 
determine the nature and etiology of any 
psychiatric disorder, bilateral shoulder 
disorder, cervical and lumbar spine disorder, 
and fibromyalgia.  The Veteran's claims file 
must be made available to the examiner, and 
the examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiners 
are requested to provide a diagnosis (or 
diagnoses) corresponding to the claimed 
disorders.  For each diagnosis of a 
psychiatric disorder, bilateral shoulder 
disorder, cervical and lumbar spine disorder, 
and fibromyalgia the examiners are also 
requested to offer an opinion as to:

a) whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed psychiatric disorder: (1) 
is etiologically related to the Veteran's 
period of active service, or (2) was caused 
or permanently worsened beyond natural 
progression due to the service-connected 
disabilities.

b) whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed bilateral shoulder 
disorder: (1) is etiologically related to the 
Veteran's period of active service, or 
alleged tick bites therein, or (2) was caused 
or permanently worsened beyond natural 
progression due to the service-connected 
disabilities.

c) whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed cervical and lumbar spine 
disorders: (1) are etiologically related to 
the Veteran's period of active service, or 
alleged tick bites therein, or (2) were 
caused or permanently worsened beyond natural 
progression due to the service-connected 
disabilities.

d) whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed fibromyalgia: (1) is 
etiologically related to the Veteran's period 
of active service, or (2) was caused or 
permanently worsened beyond natural 
progression due to the service-connected 
disabilities.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report. 

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and his representative 
should be provided with an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


